OPINION
PER CURIAM.
On March 8, 1988 the plaintiff, through her counsel, appeared before this court to *1016show cause why her appeal from the grant by a Superior Court justice of the defendants’ motion for summary judgment should not be denied. The plaintiff was seeking damages for injuries she received when she fell down a flight of stairs which ran from the first to the second floor in a single-family residence that the defendants had rented to the plaintiffs son. The plaintiff faults the defendants for the absence of a handrail and inadequate lighting.
Recently in Ward v. Watson, 524 A.2d 1108, 1109 (R.I. 1987), we reiterated the “long-settled rule that in Rhode Island a landlord is not liable for injuries sustained by a tenant or guest on the tenant’s premises, unless the injury results from a latent defect known to the landlord but not to the tenant, or from the landlord’s breach of a covenant to repair.” There is no dispute that the landlords never made any agreement relative to repairs, and it is obvious that the lack of a handrail and the alleged lighting conditions were patent, rather than latent, defects.
The plaintiffs’ appeal is denied and dismissed. The judgment appealed from is affirmed.